 


110 HRES 1315 EH: Commemorating the 50th Anniversary of the National Aeronautics and Space Administration.
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1315 
In the House of Representatives, U. S.,

July 10, 2008
 
RESOLUTION 
Commemorating the 50th Anniversary of the National Aeronautics and Space Administration. 
 
 
Whereas the National Aeronautics and Space Administration was established on July 29, 1958;  
Whereas on May 5, 1961, NASA successfully launched America’s first manned spacecraft, Freedom 7, piloted by Alan B. Shepard, Jr.;  
Whereas in July of 1969 President John Kennedy’s vision of landing a man on the moon and returning him safely to Earth was realized with the Apollo 11 mission, commanded by Neil A. Armstrong, Lunar Module Pilot Edwin Buzz Aldrin, Jr., and Command Module pilot Michael Collins;  
Whereas on April 12, 1981, NASA began a new era of human space flight and exploration with the launch of the first Space Shuttle Columbia, commanded by John W. Young and piloted by Robert L. Bob Crippen;  
Whereas NASA has greatly expanded our knowledge and understanding of our planet and solar system through various unmanned vehicles utilized on numerous missions;  
Whereas, during the Cold War, NASA’s achievements served as a source of national pride and captured the imagination of the world by demonstrating a peaceful use of our technological capabilities;  
Whereas NASA now serves as a model for international cooperation and American leadership through the International Space Station and other scientific endeavors;  
Whereas thanks to NASA and the far-reaching gaze of the Hubble Space Telescope, we have seen further into our universe than ever before;  
Whereas NASA space probes have landed on or flown by eight of the planets in our solar system;  
Whereas the aeronautics research by NASA has led to great discoveries and advances in aircraft design and aviation;  
Whereas the work done by NASA has expanded the scope of human knowledge, created new technologies, and inspired young men and women to enter scientific and engineering careers;  
Whereas in the last fifty years, NASA has positively impacted almost every facet of our lives; and  
Whereas, thanks to the heroism, courage, and supreme sacrifice of our astronaut corps over the last five decades, we are now able to live and work in space for the benefit of all men: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the men and women of the National Aeronautics and Space Administration on the occasion of its 50th Anniversary;  
(2)acknowledges the value of NASA’s discoveries and accomplishments; and  
(3)pledges to maintain America’s position as the world leader in aeronautics and space exploration and technology.  
 
Lorraine C. Miller,Clerk.
